The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on July 29, 2019, which may be
different from its entry on the record.



 IT IS SO ORDERED.

 Dated: July 29, 2019




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF OHIO
                                             EASTERN DIVISION
IN RE RICHARD M. OSBORNE, SR.                                                     CASE NO. 17-17361
                  Debtor                                                          JUDGE ARTHUR I. HARRIS
                                                                                  CHAPTER 7

SECOND AGREED INTERIM ORDER GRANTING EMERGENCY MOTION OF DEBTOR RICHARD M.
 OSBORNE, SR. FOR IMMEDIATE TURNOVER OR RELEASE OF PERSONAL INCOME AND SOCIAL
                               SECURITY PAYMENT
            Before the Court is the Emergency Motion of Debtor Richard M. Osborne, Sr. for

Immediate Turnover or Release of Personal Income and Social Security Payment [Doc. 493]

(“Motion” and “Debtor”) and the Limited Objection thereto (the “Objection”) [Doc. 503] filed

by Kari B. Coniglio, the Interim Chapter 7 Trustee (the “Trustee”) and the objection raised by

Citizen Bank, N.A. at the hearing on the Motion, which was held on July 16, 2019 at 10:00 AM,

and set for further hearing on July 30, 2019 at 10:00 AM , the Chapter 7 Trustee, Citizens Bank,

N.A. and the Debtor agreeing to the entry of this Order, the Court finds and orders as follows:

            THE COURT FINDS:

            A.          The Debtor asserts that he receives as personal income $2,637 in Social Security

payments (the “Social Security Payments”), $5,000 per month from the Estate of Jerome T




                                                FILED 07/29/19 -1-ENTERED 07/29/19 15:06:42
(33389969)_(3)_AMENDED AGREED ORDER ON EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS-ORDER-FPS REVISIONS

17-17361-aih                Doc 543                                                                         Page 1 of 6
Osborne, Sr. (“JTO Estate”) for his services as a co-executor of that estate (the “Administration

Payments”), and $12,500 per month payable from the JTO Estate to his wholly owned company

5580 Woodside LLC (the “Woodside Payments”) for acting as the real estate manager to the

JTO Estate.

            B.          The Trustee disputes the Debtor’s characterizations of the Administration

Payments and the Woodside Payments as exempt from the estate as “personal income” or

“earnings”; however, the Trustee concedes that the Social Security Payments are exempt from

her administration.

            C.          The Debtor asserts that his Social Security Payments are automatically deposited

into a checking account at Erie Bank with the last four digits of 5299 (the “Personal Account”).

The Debtor also asserts that the Administration Payments were deposited into the DIP account

and the Woodside Payments are deposited into another checking account at Erie Bank in the

name of that entity (the “Woodside Account”) on a monthly basis. The Debtor asserts he is still

owed $4,576.61 from the estate for the July Administration Payment deposited into the DIP

account just prior to the conversion of the case to Chapter 7;

            D.          On or about July 5, 2019, the Debtor deposited $11,291.25 into the Personal

Account from a check drawn on the Woodside Account, an amount which the Debtor claims

represents the post-conversion balance of the Woodside Payment due to the Debtor for the month

of July.

            E.          The Trustee disputes the Debtor’s entitlement to any portion of the Woodside

Payments for July 2019.

            F.          The Debtor also attempted to deposit $4,516.50 drawn on a check from a debtor-

in-possession account maintained by him at the Huntington National Bank (the “DIP Account”)

into the Personal Account; however, that check did not clear the DIP Account and thus the

deposit was not consummated.


                                                FILED 07/29/19 -2-ENTERED 07/29/19 15:06:42
(33389969)_(3)_AMENDED AGREED ORDER ON EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS-ORDER-FPS REVISIONS

17-17361-aih                Doc 543                                                                         Page 2 of 6
            G.          Both the Personal Account and the DIP Account are presently frozen by the

respective banks upon the direction of the Trustee.

            H.          Notwithstanding their differences as to the characterization of the funds in

question, the Trustee and the Debtor reached an interim agreement regarding a release of the

freeze from the Personal Account, as set forth in the Agreed Order Granting in Part and

Adjourning in Part the Emergency Motion of Debtor Richard M. Osborne, Sr. for Immediate

Turnover or Release of Personal Income and Social Security Payment [Doc. 517].

            I.          The Trustee and the Debtor have reached further resolution regarding a release of

the freeze from the Personal Account, subject to the reservations and protections set forth herein

and the Office of the United States Trustee and Citizens Bank, N.A. have expressed no

objections to the agreement set forth herein.

            THE COURT ORDERS:

            1.          The hearing on July 30, 2019 at 10:00 AM is cancelled;

            2.          Erie Bank is hereby authorized and directed to release the freeze of all funds in

the Personal Account subject to the conditions set forth herein;

            3.          The Debtor may deposit his Social Security Payments, the Administration

Payments, and the Woodside Payments into the Personal Account and may make withdrawals

from the Personal Account provided he is not in breach of the terms of this Agreed Order;

            4.          The Debtor and Erie Bank shall cause the Trustee to be added as a mailing party

to the Debtor’s Personal Account so as to ensure the Trustee receives mail service of the monthly

statements for the Personal Account until written notice from the Trustee or further order from

this Court;

            5.          The Trustee’s rights to dispute, and the Debtor’s assertion of, the characterization

of the Administration Payments and the Woodside Payments and the rights of either the Trustee

or the Debtor to seek turnover of any portion of the Administration Payments and the Woodside


                                                FILED 07/29/19 -3-ENTERED 07/29/19 15:06:42
(33389969)_(3)_AMENDED AGREED ORDER ON EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS-ORDER-FPS REVISIONS

17-17361-aih                Doc 543                                                                         Page 3 of 6
Payments from either party are both hereby expressly preserved.

            6.          If a further hearing is needed on this matter either party may request one from the

Court.

                                                                             ###
Prepared by,                                                                   No Objection:
/s/ Frederic P. Schwieg                                                        /s/ Maria D. Giannirakis
Frederic P. Schwieg, Esq. (0030418)                                            Maria D. Giannirakis (0038220)
Attorney at Law                                                                U.S. Department of Justice
2705 Gibson Dr                                                                 Office of the U.S. Trustee
Rocky River, OH 44116                                                          Metzenbaum U.S. Courthouse
(440) 499-4506                                                                 201 E. Superior Ave., Ste. 441
(440) 398-0490                                                                 Cleveland, Ohio 44114-1240
fschwieg@schwieglaw.com                                                        (216) 522-7800, ext. 222
Attorney for Debtor                                                            maria.d.giannirakis@usdoj.gov
                                                                               No Objection:
Agreed to by:                                                                  /s/ Michael S. Tucker
/s/ Kari B. Coniglio                                                           Michael S. Tucker (0034398)
Kari B. Coniglio (0081463)                                                     Ulmer & Berne LLP
Interim Chapter 7 Trustee                                                      1660 West 2nd Street, Suite 1100
200 Public Square, Suite 1400                                                  Cleveland, Ohio 44113-1448
Cleveland, OH 44114                                                            (216) 583-7120
Tel (216) 479-6167                                                             (216) 583-7121 Fax
Fax (216) 937-3766                                                             mtucker@ulmer.com
kbconiglio@vorys.com                                                           Counsel for Citizens Bank, N.A.

                                                                       SERVICE
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com


                                                FILED 07/29/19 -4-ENTERED 07/29/19 15:06:42
(33389969)_(3)_AMENDED AGREED ORDER ON EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS-ORDER-FPS REVISIONS

17-17361-aih                Doc 543                                                                               Page 4 of 6
LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and coachhouses Unit Owners'
Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com


                                                FILED 07/29/19 -5-ENTERED 07/29/19 15:06:42
(33389969)_(3)_AMENDED AGREED ORDER ON EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS-ORDER-FPS REVISIONS

17-17361-aih                Doc 543                                                                         Page 5 of 6
Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Richard J. Thomas on behalf of Plaintiff Home Savings Bank
rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Debtor Richard M. Osborne
Leslie@Wargo-Law.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov




                                                FILED 07/29/19 -6-ENTERED 07/29/19 15:06:42
(33389969)_(3)_AMENDED AGREED ORDER ON EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS-ORDER-FPS REVISIONS

17-17361-aih                Doc 543                                                                         Page 6 of 6
